UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 03-6046



In Re:   ANTHONY LEE THAMES,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CR-00-122)


Submitted:   March 21, 2003                   Decided:   May 2, 2003


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Anthony Lee Thames, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Lee Thames petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255 (2000) motion.      He seeks an order from this court directing

the district court to act.          As the district court recently took

significant action in the case by issuing an order to show cause on

March 17, 2003, and Thames filed his response to the motion on

April 9, 2003, we deny Thames’ petition as moot.         We deny leave to

proceed in forma pauperis.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court    and   argument   would   not   aid   the

decisional process.




                                                          PETITION DENIED




                                      2